Citation Nr: 1122544	
Decision Date: 06/10/11    Archive Date: 06/20/11	

DOCKET NO.  02-07 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, on a direct basis, or as secondary to service-connected postoperative lumbar intervertebral disc syndrome (superimposed on spina bifida).

2.  Entitlement to service connection for a left hip disorder, on a direct basis, or as secondary to service-connected postoperative lumbar intervertebral disc syndrome (superimposed on spina bifida).

3.  Entitlement to service connection for degeneration of the cervical spine, to include at the levels of the 5th and 6th cervical discs, on a direct basis, or as secondary to service-connected postoperative lumbar intervertebral disc syndrome (superimposed on spina bifida).

4.  Entitlement to service connection for a left foot disorder, on a direct basis, or as secondary to service-connected postoperative lumbar intervertebral disc syndrome (superimposed on spina bifida).

5.  Entitlement to service connection for a left ankle disorder, on a direct basis, or as secondary to service-connected postoperative lumbar intervertebral disc syndrome (superimposed on spina bifida).

6.  Entitlement to service connection for left leg and thigh varicose veins and/or phlebitis, on a direct basis, or as secondary to service-connected postoperative lumbar intervertebral disc syndrome (superimposed on spina bifida).

7.  Entitlement to service connection for a right knee disorder, to include post-traumatic degenerative medial compartment disease, on a direct basis, or as secondary to service-connected postoperative lumbar intervertebral disc syndrome (superimposed on spina bifida).

8.  Entitlement to service connection for a left knee disorder, to include degenerative medial compartment disease, on a direct basis, or as secondary to service-connected postoperative lumbar intervertebral disc syndrome (superimposed on spina bifida).

9.  Entitlement to an evaluation in excess of 60 percent for postoperative lumbar intervertebral disc syndrome (superimposed on spina bifida).

10.  Entitlement to an initial evaluation in excess of 10 percent for a thoracic spine disorder.

11.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to April 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 1996, June 2001, April 2004, and September 2004 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

For reasons which will become apparent, the appeal as to the issues of service connection for a right hip disorder, and left leg and thigh varicose veins and/or phlebitis, as well as increased evaluations for postoperative lumbar intervertebral disc syndrome and a disorder of the thoracic spine, and a total disability rating based upon individual unemployability, is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  A chronic left hip disorder is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, or in any way casually related to a service-connected disability or disabilities, including postoperative lumbar intervertebral disc syndrome.

2.  Degeneration of the cervical spine, to include at the levels of the 5th and 6th cervical discs, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, or in any way casually related to a service-connected disability or disabilities, including postoperative lumbar intervertebral disc syndrome.

3.  A chronic left foot disorder is not shown to have been present in service, or at any time thereafter.

4.  A chronic left ankle disorder is not shown to have been present in service, or at any time thereafter.

5.  A chronic right knee disorder, to include post-traumatic degenerative medial compartment disease, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, or in any way casually related to a service-connected disability or disabilities, including postoperative lumbar intervertebral disc syndrome.

6.  A chronic left knee disorder, to include degenerative medial compartment disease, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, or in any way casually related to a service-connected disability or disabilities, including postoperative lumbar intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  A chronic left hip disorder was not incurred in or aggravated by active military service, nor may osteoarthritis of the left hip be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A chronic left hip disorder is not proximately due to, the result of, or aggravated by a service-connected disability or disabilities.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

3.  Degeneration of the cervical spine, to include at the levels of the 5th and 6th cervical discs, was not incurred in or aggravated by active military service, nor may osteoarthritis of the cervical spine be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  Degeneration of the cervical spine, to include at the levels of the 5th and 6th cervical discs, is not proximately due to, the result of, or aggravated by a service-connected disability or disabilities.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

5.  A chronic left foot disorder was not incurred in or aggravated by active military service, nor is it in any way proximately due to, the result of, or aggravated by a service-connected disability or disabilities.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

6.  A chronic left ankle disorder was not incurred in or aggravated by active military service, nor is it in any way proximately due to, the result of, or aggravated by a service-connected disability or disabilities.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

7.  A chronic right knee disorder, to include post-traumatic degenerative medial compartment disease, was not incurred in or aggravated by active military service, nor may osteoarthritis of the right knee be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

8.  A chronic right knee disorder, to include post-traumatic degenerative medial compartment disease, is not proximately due to, the result of, or aggravated by a service-connected disability or disabilities.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

9.  A chronic left knee disorder, to include degenerative medial compartment disease, was not incurred in or aggravated by active military service, nor may osteoarthritis of the left knee be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

10.  A chronic left knee disorder, to include degenerative medial compartment disease, is not proximately due to, the result of, or aggravated by a service-connected disability or disabilities.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in April and October 2004, as well as in March 2006.  In that correspondence, VA informed the Veteran that, in order to substantiate his claims for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  In addition, the Veteran was informed that, in order to prevail on a claim for secondary service connection, the evidence needed to show that the disability for which service connection was being sought was in some way proximately due to, the result of, or aggravated by a service-connected disability or disabilities.  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), (in particular, as regards the Veteran's claims for service connection for chronic right and left knee disabilities), such error was nonprejudicial, in that it did not effect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claims, including his claims for service connection for chronic right and left knee disabilities.  In that regard, on numerous occasions, and in various correspondence, the Veteran indicated that he was aware that, in order to prevail on a claim for service connection on a direct basis, the evidence needed to demonstrate that the disability for which service connection was being sought had its origin during, or was in some way related to, his period of active military service.  The Veteran additionally made it clear that he did, in fact, understand that, in order to succeed on a claim for service connection on a secondary basis, the evidence needed to demonstrate that the disability for which service connection was being sought was in some causally related to a service-connected disability or disabilities.  Significantly, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA and private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, and voluminous VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The Veteran in this case seeks service connection for a left hip disorder and degeneration of the cervical spine, as well as a left foot disorder, a left ankle disorder, and right and left knee disabilities.  In pertinent part, it is contended that all of the aforementioned disabilities had their origin during or are in some way the result of the Veteran's period of active military service.  In the alternative, it is contended that all of the aforementioned disabilities are in some way proximately due to, the result of, or aggravated by the Veteran's service-connected postoperative lumbar intervertebral disc syndrome (superimposed on spina bifida).

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates the symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Where a Veteran served for ninety (90) days or more during a period of war, and osteoarthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Finally, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Pursuant to applicable law and regulation, an increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by the service-connected condition) in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular nonservice-connected disorder.  See 71 Fed. Reg. 52,744-47 (September 7, 2006).

In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of a disorder of the left hip or cervical spine, or of the left foot and ankle, or right and left knees.  While at the time of a service separation examination in March 1974, the Veteran gave a history of an ankle fracture at the age of 12, in conjunction with a complaint that his left knee would frequently "snap," a physical examination of the Veteran's cervical spine, as well as the lower extremities, including the left hip, and both feet and knees, was entirely within normal limits, and no pertinent diagnoses were noted.  Significantly, a VA general medical examination conducted in June 1974, shortly following the Veteran's discharge from service, was similarly negative for evidence of any of the disabilities at issue. 

In point of fact, the earliest clinical indication of the presence of a right or left knee disability is revealed by private treatment records dated in the late 1980's, approximately 14 years following the Veteran's discharge from service, at which time it was noted that the Veteran had twisted his right knee at work.  While it is true that, at present, the Veteran has undergone bilateral total knee replacements, there is no indication that the Veteran's chronic knee disabilities are in any way related to his period of active military service.

The earliest clinical indication of the presence of a potentially chronic cervical spine disability is revealed by private medical records dated in May 1985, at which time the Veteran's private physician indicated that she had treated the Veteran for "sprained muscles of the cervical spine" since April of 1985, once again, many years following his discharge from service.  Degenerative disc disease of the cervical spine, it should be noted, was first noted no earlier than the mid to late 1990's, more than 20 years following the Veteran's discharge from service.

The Veteran argues that his current left hip disability had its origin during his period of active military service, or, in the alternative, that it is in some way causally related to his service-connected disability of the lumbar spine.  However, the earliest clinical indication of the presence of a left hip disorder is revealed by a VA orthopedic examination dated in January 2003, almost 30 years following discharge from service, at which time there was noted the presence of mild synovial joint space narrowing in the Veteran's left hip.  Significantly, to date, it has yet to be demonstrated that the Veteran suffers from chronic disabilities of his left foot or ankle.  In that regard, following the aforementioned VA orthopedic examination in January 2003 (which examination, it should be noted, involved a full review of the Veteran's claims folder), it was the opinion of the examiner that the Veteran's left ankle and foot were both within normal limits.  Moreover, the examiner was similarly of the opinion that there was "no relationship" between the Veteran's disability of the cervical spine, both knees, and the left hip and his service-connected lumbar intervertebral disc syndrome.

The Board finds the aforementioned VA opinion highly probative, because that opinion was based upon a thorough review of the Veteran's claims file, including all evidence regarding the nature and etiology of the disabilities at issue.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA examiner provided reasons and bases for his medical opinion, and pointed to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record establishes that the Veteran's left hip disability, degeneration of the cervical spine, left foot disability, left ankle disability, and right and left knee disabilities did not, in fact, have their origin during his period of active military service.  Moreover, such evidence clearly demonstrates that the disabilities at issue are in no way proximately due to, the result of, or aggravated by the Veteran's service-connected disability of the lumbar spine.

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the origin of the disabilities at issue to his period of active military service, or, in the alternative, his service-connected lumbar intervertebral disc syndrome.  Significantly, and as noted above, the disabilities at issue were first clinically documented many years following the Veteran's discharge from service.  In that regard, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  More importantly, for service connection to be established by continuity of symptomatology, there must be medical evidence which relates a current condition to that symptomatology.  See Savage, supra.  In this case, there is no such medical evidence suggesting a link to the Veteran's military service.

The Board acknowledges the Veteran's statements regarding the origin of the disabilities currently on appeal.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate the disabilities at issue to his period of active military service, or to his service-connected lumbar intervertebral disc syndrome.  The Veteran's statements and history, it should be noted, when weighed against the other objective evidence of record, are not credible and of no particular probative value.  Moreover, while the absence of medical reports alone cannot be used to refute continuity of symptomatology, the Veteran's prolonged postservice period without complaint, as well as the aforementioned unrefuted medical opinion which does not relate the Veteran's disabilities to his service-connected lumbar spine disorder, all factor against the Veteran's assertions.  Significantly, the Veteran, as a layperson, is not competent to create the requisite causal nexus for the disabilities in question.  Rather, evidence that requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, the Board is unable to reasonably associate the disabilities at issue, first persuasively documented many years following service discharge, with any incident or incidents of the Veteran's period of active military service.  Nor has it been demonstrated that the disabilities currently on appeal are in any way proximately due to, the result of, or aggravated by the Veteran's service-connected postoperative lumbar intervertebral disc syndrome.  Accordingly, the preponderance of the evidence is against the Veteran's claims, and service connection for the disabilities in question must be denied.

(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a left hip disorder is denied.

Service connection for degeneration of the cervical spine, to include at the levels of the 5th and 6th cervical discs, is denied.

Service connection for a chronic left foot disorder is denied.

Service connection for a chronic left ankle disorder is denied.

Service connection for a right knee disorder, to include post-traumatic degenerative medial compartment disease, is denied.

Service connection for a left knee disorder, to include degenerative medial compartment disease, is denied.


REMAND

In addition to the above, the Veteran in this case seeks service connection for a chronic right hip disability, as well as for left leg and thigh varicose veins and/or phlebitis.  Moreover, the Veteran seeks increased evaluations for his service-connected disorder of the thoracic spine, and postoperative lumbar intervertebral disc syndrome.  Finally, the Veteran seeks a total disability rating based upon individual unemployability due to his service-connected disabilities.

A review of the record in this case discloses that, while in service, the Veteran received treatment for various right hip-related problems, including a "snapping" right hip.  While at the time of the aforementioned VA orthopedic examination in January 2003, the Veteran was once again heard to complain that his right hip would, at times, "snap," the only opinion offered was that the Veteran's current right hip disability was not, in fact, causally related to his service-connected disability of the lumbar spine.  Significantly, no opinion was offered as to whether the Veteran's right hip disability might, in fact, have had its origin during his period of active military service.  Such a nexus opinion is necessary prior to a final adjudication of the Veteran's claim for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Turning to the issue of service connection for left leg and thigh varicose veins and/or phlebitis, the Board acknowledges that service treatment records are negative for the presence of any such disability.  Nonetheless, since the time of the Veteran's discharge from service, he has received both a diagnosis of (and treatment, including surgery for) what has been described as severe varicose veins.  While it is true that, based on the evidence of record, there appears to be no relationship between the Veteran's postservice varicose veins and his period of active military service, no opinion has yet been offered to the relationship, if any, between the Veteran's varicose veins of his left lower extremity and his service-connected lumbar spine disability.  Such an opinion is necessary prior to a final adjudication of the Veteran's claim for service connection.

Finally, as regards the Veteran's claims for increased evaluations for his service-connected disorder of the thoracic spine and postoperative lumbar intervertebral disc syndrome, the Board notes that the Veteran last underwent a VA compensation and pension examination for evaluation of his service-connected thoracic spine in January 2003, more than eight years ago.  The Veteran's last examination for the purpose of determining the severity of his service-connected disorder of the lumbar spine occurred in July 2008, at this point, almost three years ago.  Significantly, since the time of those examinations, the Veteran has on more than one occasion indicated that his disorders of the lumbar and thoracic spine are becoming progressively worse.  The Veteran has recently submitted copies of more recent numerous VA outpatient treatment records showing continuing treatment for those disabilities.  In that regard, during the course of VA outpatient treatment in July 2009, the Veteran described his low back pain as "8 out of 10."  Only two months later, in September 2009, the Veteran described that same low back pain as "9 out of 10."  Under the circumstances, the Board is of the opinion that additional, more contemporaneous VA examinations would be appropriate prior to a final adjudication of the Veteran's claims for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to August 2010, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran should then be afforded an additional VA orthopedic examination and/or other appropriate examinations in order to more accurately determine the exact nature and etiology of his current right hip disability, and left leg and thigh varicose veins/phlebitis, as well as the current severity of his service-connected postoperative lumbar intervertebral disc syndrome and disorder of the thoracic spine.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination or examinations without good cause may have an adverse effect on his claims.

As regards the requested examinations, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.

Following completion of the orthopedic examination, and/or other appropriate examinations, the appropriate examiner should specifically comment as to whether the Veteran current suffers from a chronic clinically-identifiable disorder of the right hip, and, if so, whether that disability at least as likely as not had its origin during the Veteran's period of active military service.

The appropriate examiner or examiners should, additionally, offer an opinion as to whether the Veteran's left leg and thigh varicose veins/phlebitis at least as likely as not had their origin during the Veteran's period of active military service, or, in the alternative, are causally related to the Veteran's service-connected disability of the lumbar spine.

Finally, following completion of the orthopedic examination, the examiner should specifically comment regarding the severity of the Veteran's service-connected disorder of the thoracic spine and postoperative lumbar intervertebral disc syndrome, to include any and all limitation of motion (e.g., flexion and/or extension), as well as any functional loss associated with pain, weakened movement, excess fatigability, incoordination, swelling, and deformity or atrophy of disuse.  The examiner should also discuss factors associated with disability, such as objective indications of pain or pressure on manipulation.  In addition, the examiner should inquire as to whether the Veteran experiences flare-ups associated with his service-connected disorders of the thoracic and lumbar spines.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described.

A complete rationale must be provided for any opinion offered.  Moreover, the claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  In that regard, a notation to the effect that this record review has taken place must be included in the examination reports.  

3.  The RO/AMC should then readjudicate the Veteran's claims for service connection for a right hip disability, and left leg and thigh varicose veins and/or phlebitis (on both a direct and secondary basis), as well as his claims for increased evaluations for his service-connected disorders of the thoracic spine and lumbar intervertebral disc syndrome.  In adjudicating the Veteran's claim for an increased evaluation of his service-connected disorder of the thoracic spine, the RO should specifically take into account those laws and regulations governing the evaluation of service-connected disorders of the thoracic/dorsal spine in effect prior to September 23, 2002.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of a Statement of the Case (SOC) in July 2010.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  The issue of entitlement to a total disability rating based upon individual unemployability will be held in abeyance pending completion of the development described above.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     ______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


